COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Michael W. Gioffredi v. The Retreat at Riverstone

Appellate case number:     01-21-00627-CV

Trial court case number: 21-CCV-068826

Trial court:               County Court at Law No. 1 of Fort Bend County

         On March 22, 2022, Appellee The Retreat at Riverstone filed a motion to extend time to
file its brief, explaining its brief is due April 4, 2022. Pursuant to Texas Rule of Appellate
Procedure 38.6(b), the thirty-day deadline for Appellee to file its brief begins to run from the
date Appellant files his brief. See TEX. R. APP. P. 38.6(b). Appellant has not yet filed his brief in
this case. Accordingly, Appellee’s briefing deadline has yet to be set. Because Appellee’s
motion is premature, it is denied.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: March 29, 2022